NO.
12-07-00311-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
RICKY LYNN ZEDLITZ,     §          APPEAL
FROM THE 7TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
            Appellant
Ricky Lynn Zedlitz attempts to appeal from a judgment on a plea in bar, that
is, from his admission of an unadjudicated offense under penal code section
12.45.  See Tex. Penal Code Ann. § 12.45 (Vernon
2003).  Before a defendant can appeal in
a criminal case, there must be a judgment of conviction.  Hilburn v. State, 946 S.W.2d
885, 886 (Tex. App.–Fort Worth 1997, no pet.) (citing Workman v. State,
170 Tex. Crim. 621, 622, 343 S.W.2d 446, 447 (Tex. Crim. App.1961)).  A judgment on a plea in bar is not a judgment
of conviction, but rather a judgment that bars prosecution for the offense
admitted by the defendant under section 12.45. 
Hilburn, 946 S.W.2d at 886.  Therefore, we lack jurisdiction over an
appeal from a judgment on a plea in bar.  Id.
            On August
23, 2007, we notified Appellant that the information received in this appeal
did not include a final judgment or other appealable order.  We further notified Appellant that the appeal
would be dismissed unless the information was amended on or before September
24, 2007 to show the jurisdiction of this court.  That deadline has passed, and Appellant has
neither shown the jurisdiction of this court nor otherwise responded to its
August 23, 2007 notice.  Accordingly, we dismiss
the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
Opinion delivered September 26, 2007.
Panel consisted of Worthen, C.J.,
Griffith, J., and Hoyle, J.
 
(DO NOT PUBLISH)